                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     IN RE: APPLE INC. DEVICE
                                         PERFORMANCE LITIGATION                               Case No. 18-md-02827-EJD
                                   9
                                                                                              ORDER DENYING PLAINTIFFS’
                                  10                                                          MOTION FOR RELIEF PURSUANT
                                                                                              TO RULE 23(d) OF THE FEDERAL
                                  11                                                          RULES OF CIVIL PROCEDURE

                                  12                                                          Dkt. No. 174
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is Plaintiffs’ motion for relief pursuant to Rule 23(d) of the Federal Rules

                                  15   of Civil Procedure. Plaintiffs contend that Apple Inc.’s (“Apple”) pre-certification

                                  16   communications with putative class members regarding Apple’s iPhone discounted battery

                                  17   replacement program are “intensely misleading” and “trick” the class members into releasing or

                                  18   limiting claims in this action. Dkt. 174, p. 7. As a curative measure, Plaintiffs request an order

                                  19   providing that:

                                  20                     1. Any releases, waivers and agreements affecting remedies in this
                                                         litigation that Apple obtained based on communications with
                                  21                     putative class members regarding 1) the discounted battery
                                                         replacement and 2) the refund credit, that failed to disclose the
                                  22                     pendency of this proposed class action prior to the date of entry of
                                                         this Order, are declared invalid, unenforceable, and void.
                                  23
                                                         2. Within thirty (30) days of entry of this Order, Apple shall issue a
                                  24                     corrective notice regarding the discounted battery replacement that
                                                         Apple announced on December 28, 2017, and the refund credit
                                  25                     announced on May 23, 2018, informing putative class members of
                                                         the pendency of this proposed class action, with the language and
                                  26                     form to be approved by Plaintiffs’ Interim Co-Lead Counsel and the
                                                         Court. All future communications regarding the discounted battery
                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         1
                                                        replacement and refund credit shall include a similar notice
                                   1                    approved by Plaintiffs’ Interim Co-Lead Counsel and the Court.
                                   2                    3. Within ten (10) days of entry of this Order, Apple shall produce to
                                                        Plaintiffs’ Interim Co-Lead Counsel copies of all prior
                                   3                    communications with putative class members, and the names, email
                                                        addresses, and other contact information for those putative class
                                   4                    members that Apple has contacted regarding the discounted battery
                                                        replacement and the refund credit on or after December 21, 2018
                                   5                    [sic], the date on which this action commenced.
                                   6   Dkt. 174, p. i. Apple opposes the motion, asserting, among other things, that “Apple’s message,

                                   7   both to Plaintiffs’ counsel and publicly, has been consistent, clear, and uncontroversial: No right,

                                   8   claim, or interest of any Plaintiffs or putative class member regarding the purchase of the device or

                                   9   the installation of an iOS software update is waived by participation in, or use of, the discounted

                                  10   pricing program.” Dkt. 187, p. 6. Apple readily acknowledges, however, that it intends to

                                  11   “reserve[] its objections” to any customer who obtains a discounted battery replacement receiving

                                  12   “double recovery” in this action. Id., p. 11. For the reasons set forth below, Plaintiffs’ motion is
Northern District of California
 United States District Court




                                  13   denied.

                                  14   I.        BACKGROUND

                                  15             On December 28, 2017, Apple announced a program that allows any customer with an

                                  16   eligible iPhone 6 or later model to obtain a battery replacement from Apple for $29 instead of the

                                  17   standard price of $79 for devices that are out of warranty and not covered by AppleCare+ or

                                  18   another superseding Apple service plan. See Declaration of Christopher Chorba (“Chorba Decl.”)

                                  19   ¶ 2; see also https://support.apple.com/iphone/repair/battery-power.

                                  20             On February 9, 2018, plaintiffs in three of the actions that have been consolidated into the

                                  21   instant MDL filed a motion for expedited relief pursuant to Rule 23(d) of the Federal Rules of

                                  22   Civil Procedure. The Court stayed the motion pending a decision on consolidation by the Judicial

                                  23   Panel on Multidistrict Litigation and pending appointment of lead plaintiffs’ counsel.

                                  24             On May 23, 2018, Apple announced a program for customers who had already replaced

                                  25   their battery at full price between January 1, 2017 and December 28, 2017.1 Apple provided those

                                  26
                                       1
                                  27    The December 28, 2017 and May 23, 2018 programs are collectively referred to hereinafter as
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                                   2
                                   1   customers with a $50 credit for an out-of-warranty battery replacement for an iPhone 6 or later

                                   2   model. See Chorba Decl. ¶ 4; see also https://support.apple.com/iphone-out-of-warranty-battery-

                                   3   replacement-credit. Before announcing the program, on May 23, 2018, Apple notified Plaintiffs’

                                   4   counsel of the program and explained that “Apple does not intend participation in this program to

                                   5   extinguish any legal rights or claims stemming from events unrelated to a repair.” Dkt. No. 174,

                                   6   Ex. 7. More specifically, Apple explained as follows:

                                   7                  The terms and conditions applicable to a repair service, such as a
                                                      battery replacement, will govern that service. In particular, those
                                   8                  terms govern repair services and replacement components. For
                                                      example, the terms would address the risk of unintended data loss
                                   9                  incident to the repair of the device and/or system components, and
                                                      they would apply to any claim relating to such losses during a repair.
                                  10                  The terms do not—and do not purport to—replace, waive, or
                                                      otherwise diminish the terms and conditions to which customers
                                  11                  agreed in connection with the original purchase of their iPhone
                                                      devices. That said, no plaintiffs or putative class members may
                                  12                  recover twice for the same alleged injury.
Northern District of California
 United States District Court




                                  13   Id.

                                  14          When Plaintiffs’ counsel requested assurance that participation in the credit program

                                  15   would not waive putative class members’ claims in this lawsuit, Apple reiterated that Apple “does

                                  16   not intend participation in [the $50 credit program] to extinguish any legal rights that are based

                                  17   upon events predating the battery replacement service” and quoted from its May 23, 2018 letter to

                                  18   Plaintiffs’ counsel. Dkt. 174, Ex. 9 at p. 1. Apple also explained that it did not intend

                                  19   participation in the December 28, 2017, program to extinguish any legal rights unrelated to a

                                  20   repair. Apple explained that repairs performed at an Apple repair location, including an out-of-

                                  21   warranty battery replacement at the $29 reduced price, are governed by the “U.S. Retail Repair

                                  22   Terms.” See id. at p. 2; Chorba Decl. ¶ 6. Repairs performed by Apple when a customer mails an

                                  23   iPhone device to Apple for repair, and when the device is out of warranty and not covered by a

                                  24   superseding Apple service plan (such as AppleCare+), are governed by the “Global Repair

                                  25   Terms.” Dkt. 174, Ex. 9 at p. 2; Chorba Decl. ¶ 6 n. 1. According to Apple, both the U.S. Retail

                                  26
                                  27   the “battery replacement program.”
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                          3
                                   1   Repair Terms and Global Repair Terms are intended to govern repair services and replacement

                                   2   components provided by Apple. Dkt. 174, Ex. 9 at p. 2. Apple also explained that it does not

                                   3   intend for the U.S. Retail Repair Terms or the Global Repair Terms “to extinguish any rights or

                                   4   claims stemming from events prior to a repair, such as those alleged in the various complaints in

                                   5   this matter.” Id. Apple also reiterated that “no plaintiffs or putative class members may recover

                                   6   twice for the same alleged injury,” explaining that “consumers who received a $50 discount on . . .

                                   7   a battery replacement may not recover $50 as if they paid full price for the replacement service.”

                                   8   Id. Apple also provided Plaintiffs with an exemplar email to customers regarding the $50 credit.

                                   9   Dkt. 174, Ex. 9 at p. 3.

                                  10          Plaintiffs’ counsel requested further clarification and proposed entry of a joint stipulation

                                  11   addressing the effect of the battery replacement program on the claims alleged in this MDL. Dkt.

                                  12   174, Ex. 10 at p. 1. The parties continued to meet and confer. Apple stated again that Apple’s
Northern District of California
 United States District Court




                                  13   battery replacement program does not limit claims unrelated to repairs, and that “Apple does not

                                  14   view the $50 credit as an ‘offset to damages,’ but merely reserves its objections as to any putative

                                  15   class member’s effort to seek the same $50 in damages twice.” Chorba Decl. ¶ 10.2

                                  16          On July 23, 2018, approximately two months after the parties first began negotiating a

                                  17   possible stipulation, Plaintiffs’ counsel provided a draft stipulation to Apple and asked that Apple

                                  18   provide an executed version in four days. Dkt. 174, Ex. 15. Apple’s counsel informed Plaintiffs

                                  19   that it would return edits to the draft stipulation by close of business on August 7, 2018. Chorba

                                  20   Decl. ¶ 20. Apple provided Plaintiffs’ counsel with a revised stipulation as promised which

                                  21   included the following proposed agreement:

                                  22                  [E]xcept to the extent provided in Apple’s U.S. Retail Repair Terms
                                                      (attached hereto as Exhibit A) and Global Repair Terms (attached
                                  23                  hereto as Exhibit B), and except as to Apple’s objection to any
                                                      double-recovery (i.e., a putative class member claiming a $50 credit
                                  24                  for a battery replacement before December 2017, when that putative
                                                      class member already received the $50 credit pursuant to the
                                  25

                                  26   2
                                        Apple in turn requested clarification from Plaintiffs regarding what damages they intended to
                                  27   seek in their Consolidated Amended Complaint (“CAC). Id. Plaintiffs refused to answer. Id.
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                                        4
                                                      program discussed above), no right, claim or interest of any Plaintiff
                                   1                  or putative class member that otherwise is available and properly
                                                      asserted in this Action will be mooted, settled, waived, or released
                                   2                  by participation in, or use of, any feature of the price reduction to
                                                      $29 announced on December 28, 2017 or the $50 credit for a battery
                                   3                  replacement announced on May 23, 2018, nor will participation in,
                                                      or acceptance, receipt, or use of, any feature of the price reduction to
                                   4                  $29 announced on December 28, 2017 or the $50 credit for a battery
                                                      replacement announced on May 23, 2018 be used in any manner in
                                   5                  opposition to class certification or opposition to inclusion of that
                                                      putative Class Member in any class definition in the Action by
                                   6                  virtue of participation in either program.
                                   7   Dkt. 174, Ex. 17. Plaintiffs filed the instant motion hours after receiving Apple’s revised

                                   8   stipulation.

                                   9   II.     LEGAL STANDARDS

                                  10           “Rule 23(d) gives district courts the power to regulate the notice and opt-out processes and

                                  11   to impose limitations when a party engages in behavior that threatens the fairness of the

                                  12   litigation.” Wang v. Chinese Daily News, Inc., 623 F.3d 743, 756 (9th Cir. 2010), judgment
Northern District of California
 United States District Court




                                  13   vacated on other grounds, 132 S.Ct. 74 (2011). “[T]he purpose of Rule 23(d)’s conferral of

                                  14   authority is not only to protect class members in particular but to safeguard generally the

                                  15   administering of justice and the integrity of the class certification process.” O’Connor v. Uber

                                  16   Technologies, Inc., No. C-13-3826 EMC, 2014 WL 1760314, at *3 (N.D. Cal. May 2, 2014).

                                  17   “Under Federal Rule of Civil Procedure 23(d), in conducting a class action the Court may issue

                                  18   orders that ‘require—to protect class members and fairly conduct the action—giving appropriate

                                  19   notice to some or all class members of: (i) any step in the action; (ii) the proposed extent of the

                                  20   judgment; or (iii) the members’ opportunity to signify whether they consider the representation

                                  21   fair and adequate, to intervene and present claims or defenses, or to otherwise come into the

                                  22   action.’” Masonek v. Wells Fargo Bank, No. 09-1048 DOC, 2009 WL 10672345, at *2 (C.D. Cal.

                                  23   Dec. 21, 2009) (quoting Fed. R. Civ. P. 23(d)(1)(B)).

                                  24           Communications that are misleading pose a threat to the fairness of the litigation process,

                                  25   the adequacy of representation and the administration of justice. Cheverez v. Plains all American

                                  26   Pipeline, LP, No. 15-4113 PSG, 2016 WL 861107, at *2 (C.D. Cal. Mar. 3, 2016). Accordingly, a

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         5
                                   1   court may take action to cure inaccurate, confusing or misleading communications. Id.; see also

                                   2   Keystone Tobacco Co., Inc. v. U.S. Tobacco Co., 238 F. Supp. 2d 151, 157 (D. D.C. 2002) (the

                                   3   court “would be greatly troubled by communications from defendants and/or their representatives

                                   4   to putative class members that were incomplete, inaccurate, purposely misleading or coercive”).

                                   5   “Examples of problems or abuse include communications that ‘misrepresent the status or effect of

                                   6   the pending action’ or have the ‘potential for confusion.’” Hernandez v. Best Buy Stores, L.P.,

                                   7   No. 13-2587 JM, 2015 WL 7176352, at *5 (S.D. Cal. Nov. 13, 2015) (quoting Gulf Oil Co. v.

                                   8   Bernard, 452 U.S. 89, 99-100 n. 12 (1981)).

                                   9          “An order under Gulf Oil ‘does not require a finding of actual misconduct.’” Slavkov v.

                                  10   Fast Water Heater Partners I, LP, No. 14-4324 JST, 2015 WL 6674575, at *2 (N.D. Cal. Nov. 2,

                                  11   2015). Nor does Rule 23(d) require a finding of actual harm. Cheverez v. Plains all American

                                  12   Pipeline, LP, 2016 WL 861107, at *2. Instead, “[t]he key is whether there is ‘potential
Northern District of California
 United States District Court




                                  13   interference’ with the rights of the parties in a class action.” O’Connor v. Uber Technologies,

                                  14   Inc., No. C-13-3826 EMC, 2013 WL 6407583, at *4-5 (N.D. Cal. Dec. 6, 2013).

                                  15          Pre-certification communications to potential class members are permitted and are

                                  16   considered constitutionally protected speech. Mevorah v. Wells Fargo Home Morg., Inc., No. 05-

                                  17   1175 MHP, 2005 WL 4813532, at *3 (N.D. Cal. Nov. 17, 2005) (citing Gulf Oil Co. v. Bernard,

                                  18   452 U.S. at 101); Parks v. Eastwood Ins. Services, Inc., 235 F. Supp. 2d 1082, 1084 (C.D. Cal.

                                  19   2002); Atari, Inc. v. Superior Court of Santa Clara County, 166 Cal. App. 3d 867, 871 (1985). As

                                  20   such, “an order limiting communications between parties and potential class members should be

                                  21   based on a clear record and specific findings that reflect a weighing of the need for a limitation

                                  22   and the potential interference with the rights of the parties.” Gulf Oil Co., 452 U.S. at 101; see

                                  23   also Kelly v. Pac. Tele. Grp., No. 97-02729 CAW, 1999 WL 33227541, at *1 (N.D. Cal. Oct. 20,

                                  24   1999) (“An order limiting communications should issue only after a careful weighing of

                                  25   competing interests, and must be based on a clear record and specific findings reflecting the need

                                  26   for such an order.”). “Only such a determination can ensure that the court is furthering, rather than

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         6
                                   1   hindering, the policies embodied in the Federal Rules of Civil Procedure, especially Rule 23.”

                                   2   Gulf Oil Co., 452 U.S. at 101-102. “[S]uch a weighing — identifying the potential abuses being

                                   3   addressed — should result in a carefully drawn order that limits speech as little as possible,

                                   4   consistent with the rights of the parties under the circumstances.” Id. at 102; see also White v.

                                   5   Experian Information Solutions, Inc., No. 05-1070 DOC, 2009 WL 4267843, at *8 (C.D. Cal.

                                   6   Nov. 23, 2009) (“Gulf Oil encourages courts to narrowly tailor restrictions such that limitations do

                                   7   not make it more difficult for the parties to vindicate their rights.”).

                                   8   III.    DISCUSSION

                                   9           As an initial matter, Apple contends that Rule 23(d) is inapplicable for the simple reason

                                  10   that Apple is not communicating about the litigation, much less communicating misleading

                                  11   information about the litigation. Although there is caselaw supporting Apple’s position (see Cruz

                                  12   v. Redfin Corp., No. 14-05234-TEH, 2016 WL 2621966 (N.D. Cal. May 9, 2016) and Payne v.
Northern District of California
 United States District Court




                                  13   Goodyear Tire & Rubber Co., 207 F.R.D. 16 (D. Mass. 2002)), neither case cited by Apple

                                  14   adopted such a hard and fast rule. In Cruz, the allegedly misleading communication was an

                                  15   independent contractor agreement containing an arbitration agreement. The plaintiff argued that

                                  16   district courts “routinely require the issuance of curative notice in situations where putative class

                                  17   members have received misinformation which may affect not only their rights but their

                                  18   understanding of those rights.” The Cruz court acknowledged that plaintiff’s position was sound,

                                  19   but ultimately concluded that a curative notice was inappropriate for several reasons, not merely

                                  20   because the agreement did not communicate any information about the class action. Cruz, 2016

                                  21   WL 2621966, at *2. In Payne, plaintiffs brought a product defect class action suit. Defendant

                                  22   Goodyear offered customers a free inspection of the allegedly defective product—a hose for

                                  23   radiant floor heating systems. Plaintiffs sought an order prohibiting defendant from

                                  24   communicating with putative class members. The Payne court denied plaintiffs’ motion because

                                  25   there was insufficient evidence that the inspections were coercive or misleading. Payne, 207

                                  26   F.R.D. at 20. In reaching this conclusion, the Payne court the noted that “the record here contains

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         7
                                   1   no evidence allowing the inference that Goodyear is either pressuring plaintiffs to opt out of the

                                   2   litigation or covertly robbing plaintiffs of their opportunity to participate in the instant litigation:

                                   3   the record does not establish any communication with potential plaintiffs concerning litigation at

                                   4   all.” Id. at 21. Thus, the Payne court’s decision to deny Rule 23(d) relief was not based solely

                                   5   upon the lack of communication about the lawsuit.

                                   6           Furthermore, Apple’s argument ignores Ninth Circuit precedent establishing that Rule

                                   7   23(d) gives district courts “broad authority to exercise control over a class action” and that this

                                   8   authority extends to “behavior that threatens the fairness of the litigation.” Wang v. Chinese Daily

                                   9   News, Inc., 623 F.3d at 755-56; see also Balasanyan v. Nordstrom, Inc., No. 10-2671 JM, 2012

                                  10   WL 760566, at *3 (S.D. Cal. Mar. 8, 2012) (rejecting “bright line rule” that would focus on

                                  11   whether a communication specifically mentions the lawsuit).

                                  12           A. Apple’s Communications Do Not Threaten the Fairness Of The Litigation
Northern District of California
 United States District Court




                                  13       Plaintiffs contend that Apple’s communications with putative class members regarding the

                                  14   battery replacement program threaten the fairness of the litigation because the communications

                                  15   “are designed to obtain [class members’] uninformed ‘consent’ to waive, release, or settle some or

                                  16   all of the proposed class claims.” Dkt. 174, p. 13. For support, Plaintiffs cite to Apple’s

                                  17   statements in a letter to Plaintiffs’ counsel dated July 5, 2018 (Dkt. 174, Ex. 13), which Plaintiffs

                                  18   construe as containing an admission that Apple “developed the battery replacement program in

                                  19   direct response to this litigation and intended it as partial relief.” Id. In particular, Plaintiffs focus

                                  20   on Apple’s statements in the July 5, 2018 letter that “no plaintiffs or putative class members may

                                  21   recover twice for the same alleged injury” and “Apple has already taken action . . . with respect to

                                  22   the type of relief that you seek” as evidence of Apple’s intent to affect a waiver of putative class

                                  23   members’ claims in this lawsuit.

                                  24       Apple’s July 5, 2018 letter to Plaintiffs’ counsel contains no such admission. At no point did

                                  25   Apple “admit” that the battery replacement program was a response to litigation. The relevant

                                  26   portions of Apple’s letter state as follows:

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         8
                                                             Nothing in your letter demonstrates any sort of actionable
                                   1                  conduct under the CLRA or any other law, as battery aging and
                                                      associated device performance impact are innate characteristics of
                                   2                  lithium-ion batteries. . .
                                   3                          Your letter demands that Apple take the following action to
                                                      address plaintiffs’ unspecified claims: (1) “Identify or make a
                                   4                  reasonable attempt to identify to Co-Lead Counsel those individuals
                                                      and entities who purchased the Devices”; (2) “In a format provided
                                   5                  by Co-Lead Counsel, notify all such purchasers so identified that,
                                                      upon their request, Apple will offer an immediate remedy for past
                                   6                  wrongful conduct, including a full refund of the purchase price, plus
                                                      interest, costs, and attorneys’ fees”; (3) Undertake (or promise to
                                   7                  undertake within a reasonable time if it cannot be done immediately)
                                                      the actions described above for all purchased Devices”; and (4)
                                   8                  “Cease from expressly or impliedly representing to consumers who
                                                      purchased Devices are non-defective, as more fully described in the
                                   9                  previously-filed complaints.” (Ltr. at 2–3.)
                                  10                          Apple has already taken action, however, with respect to the
                                                      type of relief that you seek, and did so months before receiving your
                                  11                  letter:
                                                      ...
                                  12
Northern District of California
 United States District Court




                                                             As you know, Apple provided all of these benefits to its
                                  13                  customers before the date of your letter. All of the alleged “violations”
                                                      in your letter are non-existent, and the “remedies” you demand
                                  14                  already are in place. All of Apple’s actions were taken with the intent
                                                      of improving customers’ experiences with their existing devices, and
                                  15                  nothing in your letter sets forth any facts demonstrating otherwise,
                                                      much less that there has been a violation of the CLRA or any other
                                  16                  law.
                                  17

                                  18   Dkt. 174, Ex. 13, pp. 2-3. As is evident from the cited text above, Apple was simply replying to

                                  19   the relief Plaintiffs requested in the letter. Apple’s July 5, 2018 letter does not support Plaintiffs’

                                  20   contention that Apple is soliciting putative class members’ uninformed ‘consent’ to waive, release,

                                  21   or settle some or all of the proposed class claims.

                                  22      Moreover, Apple has made very clear in communications with Plaintiffs’ counsel that it does

                                  23   not intend for the battery replacement program to affect this lawsuit. Apple’s stated intent is also

                                  24   consistent with the U.S. Retail Repair Terms and Global Repair Terms, neither of which contain

                                  25   any provisions limiting the claims in this suit. To the contrary, the U.S. Retail Repair Terms is

                                  26   prefaced by a clear statement that: “These Terms & Conditions (T&Cs) govern the service of your

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         9
                                   1   product by Apple Inc.” Dkt. 174, Ex. 9 (at Ex. A, p. 1). The U.S. Retail Repair Terms contains a

                                   2   provision limiting liability for “special, indirect, incidental or consequential damages resulting

                                   3   from services provided” during the repair, stating in pertinent part:

                                   4                    6. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
                                                        APPLE AND ITS AFFILIATES, WILL UNDER NO
                                   5                    CIRCUMSTANCES BE LIABLE FOR ANY SPECIAL,
                                                        INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
                                   6                    RESULTING FROM SERVICES PROVIDED OR UNDER ANY
                                                        OTHER LEGAL THEORY, INCLUDING BUT NOT LIMITED
                                   7                    TO LOSS OF REVENUE; LOSS OF ACTUAL OR
                                                        ANTICIPATED PROFITS (INCLUDING LOSS OF PROFITS ON
                                   8                    CONTRACTS); LOSS OF THE USE OF MONEY; LOSS OF
                                                        ANTICIPATED SAVINGS; LOSS OF BUSINESS; LOSS OF
                                   9                    OPPORTUNITY; LOSS OF GOODWILL; LOSS OF
                                                        REPUTATION; LOSS OF, DAMAGE TO, OR CORRUPTION OF
                                  10                    DATA; OR ANY COSTS OF RECOVERING, PROGRAMMING,
                                                        OR RESTORING ANY PROGRAM OR DATA STORED OR
                                  11                    USED WITH YOUR PRODUCT AND ANY FAILURE TO
                                                        MAINTAIN THE CONFIDENTIALITY OF DATA STORED ON
                                  12                    YOUR PRODUCT.
Northern District of California
 United States District Court




                                  13   Id. at p. 2. The Global Repair Terms contain a similar limitation-of-liability clause as the U.S.

                                  14   Retail Repair Terms. Dkt. 174, Ex. 9 (at Ex. B ¶ 3.3). Thus, neither the U.S. Retail Repair Terms

                                  15   nor the Global Repair Terms supports Plaintiffs’ contention that Apple is soliciting putative class

                                  16   members’ uninformed ‘consent’ to waive, release, or settle some or all of the proposed class

                                  17   claims.

                                  18             None of the cases relied upon by Plaintiffs support Plaintiffs’ contention that Apple should

                                  19   be required to notify putative class members about this litigation. In Camp v. Alexander, 300

                                  20   F.R.D. 617 (N.D. Cal. 2014), the defendant in a putative wage-and-hour class action sent a letter

                                  21   to potential class member employees describing the pending lawsuit and its potential negative

                                  22   effect on defendants’ dental practice and providing an opt-out declaration for employees to sign.

                                  23   The Camp court described defendant’s communication as highly inflammatory and coercive, and

                                  24   found that the communications “discourage[d] participation in the collective action.” Id. at 625-

                                  25   67. The Camp court accordingly invalidated the opt-outs and issued a curative notice. In Guifu Li

                                  26   v. A Perfect Day Franchise, Inc., 270 F.R.D. 509 (N.D. Cal. 2010), the defendants held one-on-

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         10
                                   1   one meetings with each of their employees and presented opt-out forms, but failed to provide

                                   2   copies of the opt-out forms for employees to take with them or to provide a written translation of

                                   3   the forms in the employees’ primary language. These meetings produced signed forms from a

                                   4   substantial number of employees. Under these circumstances, the Guifu Li court held that the

                                   5   meetings were “inherently coercive.” Id. at 518. Here, Plaintiffs do not contend that Apple’s

                                   6   communications are inflammatory or coercive, and Apple has not presented putative class

                                   7   members with opt-out forms. Hence, Camp and Guifu Li are readily distinguishable.

                                   8          In Slavkov, plaintiffs asserted claims against their employer for wage and hour violations.

                                   9   Slavkov v. Fast Water Heater Partners I, LP, 2015 WL 6674575, at *1. The defendants sent two

                                  10   letters to the putative class members offering a settlement in exchange for a release of claims in

                                  11   the case. The Slavkov court held that the releases were both misleading and potentially harmful.

                                  12   Specifically, the Slavkov court found misleading the requirement in the release that the signor
Northern District of California
 United States District Court




                                  13   “agree not to disclose...any information concerning the dispute which resulted in the Agreement,”

                                  14   because the requirement could reasonably be interpreted to mean that anyone who accepted the

                                  15   agreement could not talk to plaintiffs’ counsel about the events surrounding the class action,

                                  16   whether as a witness or otherwise. Id. at *4. The letter was also misleading insofar as it failed to

                                  17   notify putative class members that releases for certain claims required judicial approval. Id. at *7.

                                  18          In Marino v. CACafe, Inc., No. 16-6291 YGR, 2017 WL 1540717 (N.D. Cal. Apr. 28,

                                  19   2017), the court granted corrective action in a wage and hour case. While the case was pending,

                                  20   the defendant sent putative class members an email stating that the company was “restructuring its

                                  21   processes” and that “to ensure there is no outstanding issue” based on the member’s relationship

                                  22   with the defendant, defendant was offering members $500 for their “cooperation.” The email

                                  23   stated that the $500 would be immediately wired to the member’s bank account upon the member

                                  24   signing and returning a general release of claims and waiver of rights. The email made no

                                  25   mention of the pending lawsuit.

                                  26          The instant action is readily distinguishable from Slavkov and Marino. Apple has not

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         11
                                   1   issued any misleading or coercive communications to putative class members. Furthermore,

                                   2   Apple has repeatedly stated that the releases in the U.S. Retail Repair Terms and the Global Repair

                                   3   Terms do not extend to the claims in this case. Apple also stands ready to enter a stipulation

                                   4   establishing that participation in the $29 battery discount program (or the related $50 credit

                                   5   program) does not waive claims in this litigation.

                                   6          Plaintiffs’ reliance on cases where defendants proposed arbitration agreements to putative

                                   7   class members during the pendency of litigation is also unavailing. In each case, the proposed

                                   8   arbitration agreements clearly had the potential to bar class members’ claims. In O’Connor v.

                                   9   Uber Technologies, Inc., the arbitration provision at issue was included a class action waiver

                                  10   purporting to contractually bar Uber drivers from participating and benefitting from any class

                                  11   actions; three waiver provisions “were shrouded under the confusing title ‘How Arbitration

                                  12   Proceedings Are Conducted’”; and the arbitration provision was not “conspicuous and was not
Northern District of California
 United States District Court




                                  13   presented as a stand alone agreement.” O’Connor v. Uber Technologies, Inc., 2013 WL 6407583,

                                  14   at *6. In Balasanyan, Nordstrom attempted to alter the pre-existing arbitration agreement with

                                  15   putative class members while litigation was ongoing. Balasanyan, 2012 WL 760566, at *2. The

                                  16   new arbitration agreement was intended to apply to the resolution of past, present, and future

                                  17   disputes. The Balasanyan court held that the purported imposition of the arbitration agreement

                                  18   constituted an improper class communication and exercised its authority under Rule 23 of the

                                  19   Federal Rules of Civil Procedure to invalidate the agreement. Id. at *4. In Piekarski v. Amedisys

                                  20   Illinois, LLC, 2013 WL 605548 (N.D. Ill. Nov. 12, 2013), while the lawsuit was pending, the

                                  21   defendant sent an email to all employees announcing a company-wide arbitration program. The

                                  22   Piekarski court held that the defendant’s distribution of the “Dispute Resolution Agreement” was

                                  23   likely to confuse and mislead potential class members and prevent them from participating in the

                                  24   litigation because: (1) in order to opt out of binding arbitration, employees would need to

                                  25   complete several steps and (2) it was likely that employees did not understand they would be

                                  26   bound by the arbitration agreement unless they affirmatively opted-out. Id. at *956. Unlike

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         12
                                   1   O’Connor, Balasanyan, and Piekarski¸ Apple has not presented an agreement to putative class

                                   2   members that will foreclose their claims in the instant action.

                                   3          In County of Santa Clara v. Astra USA, Inc., No. 05-3740-WHA, 2010 WL 2724512 (N.D.

                                   4   Cal. July 28, 2010), the defendant pharmaceutical company sent refund checks to its customers,

                                   5   including putative class members. The accompanying letter explained that the checks were a

                                   6   refund for overcharged drugs and that acceptance of the refunds constituted accord and

                                   7   satisfaction, and a release of future claims. Id. at *1. The Astra court found the letter misleading,

                                   8   reasoning that the letter “misled the putative plaintiff class about the strength and extent of the

                                   9   plaintiffs’ claims, and they were unable to make an informed choice about whether to accept the

                                  10   settlement payment.” Id. at *5. The Astra court also invalidated the release because of a lack of

                                  11   good faith and ordered that: “Any checks cashed will be deducted from any recovery obtained

                                  12   herein (or presumably elsewhere) by the recipients.” Id. at *6. Unlike Astra, Apple has repeatedly
Northern District of California
 United States District Court




                                  13   confirmed that “[n]o right, claim, or interest of any Plaintiffs or putative class member regarding

                                  14   the purchase of the device or the installation of an iOS software update is waived by participation

                                  15   in, or use of, the discounted pricing program.” Dkt. 187, p. 6.

                                  16          In sum, because Apple’s communications are not misleading, coercive, and do not

                                  17   potentially interfere with class members’ rights, there is no basis for the Court to take corrective

                                  18   measures.

                                  19          B. It Is Premature To Declare The Legal Effect of Battery Repairs

                                  20          At its core, Plaintiffs’ motion raises a damages issue: whether a putative class member

                                  21   who obtains a discounted battery replacement may obtain a double recovery. Any judicial

                                  22   declaration on the issue of damages would be premature. But see County of Santa Clara v. Astra

                                  23   USA, Inc., 2010 WL 2724512, at *6. The case remains at the pleading stage and the claims have

                                  24   not been established. Damages discovery and calculations have not been undertaken. To the

                                  25   extent Plaintiffs’ motion seeks a determination on the measure of damages, the request is denied.

                                  26   //

                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         13
                                   1   IV.    CONCLUSION

                                   2          Plaintiffs’ motion for relief pursuant to Rule 23(d) of the Federal Rules of Civil Procedure

                                   3   and related discovery is DENIED.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 15, 2018

                                   7                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 18-md-02827-EJD
                                  28   ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF PURSUANT TO RULE 23(d) OF
                                       THE FEDERAL RULES OF CIVIL PROCEDURE
                                                                         14
